UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: AAFAX) (Class I: AAFIX) 361 LONG/SHORT EQUITY FUND (CLASS A: ALSQX) (CLASS I: ALSZX) (CLASS A: AMFQX) (CLASS I: AMFZX) SEMI-ANNUAL REPORT April 30, 2013 361 Funds a series of Investment Managers Series Trust Table of Contents 361 Absolute Alpha Fund Schedule of Investments 1 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Statement of Cash Flows 13 Financial Highlights 14 361 Long/Short Equity Schedule of Investments 16 Statement of Assets and Liabilities 24 Statement of Operations 25 Statements of Changes in Net Assets 26 Statement of Cash Flows 27 Financial Highlights 28 361 Managed Futures Fund Schedule of Investments 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statements of Changes in Net Assets 34 Financial Highlights 35 Notes to Financial Statements 37 Expense Example 47 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.361funds.com 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 50.2% BASIC MATERIALS – 2.2% Air Products & Chemicals, Inc. $ Airgas, Inc.1 Albemarle Corp. American Vanguard Corp. Clearwater Paper Corp.* Globe Specialty Metals, Inc. Innophos Holdings, Inc. International Paper Co. Olin Corp. Reliance Steel & Aluminum Co. COMMUNICATIONS – 5.0% ADTRAN, Inc. 51 Amazon.com, Inc.* AMC Networks, Inc. - Class A* AT&T, Inc. Blucora, Inc.* Blue Nile, Inc.* Cisco Systems, Inc. Comcast Corp. - Class A Dealertrack Technologies, Inc.* eBay, Inc.*1 Equinix, Inc.* Expedia, Inc. Ixia* Lamar Advertising Co. - Class A* Liquidity Services, Inc.* NIC, Inc. OpenTable, Inc.* Polycom, Inc.* 18 priceline.com, Inc.* Scripps Networks Interactive, Inc. - Class A Sourcefire, Inc.* VeriSign, Inc.* Viacom, Inc. - Class B ViaSat, Inc.* 29 Washington Post Co. - Class B CONSUMER, CYCLICAL – 7.7% Brinker International, Inc. Brown Shoe Co., Inc. Cash America International, Inc. Cintas Corp. 1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Cracker Barrel Old Country Store, Inc. $ CVS Caremark Corp. Dollar Tree, Inc.* Ezcorp, Inc. - Class A* Genuine Parts Co. Hibbett Sports, Inc.* Hot Topic, Inc. HSN, Inc. Interval Leisure Group, Inc. Jack in the Box, Inc.* Kohl's Corp. La-Z-Boy, Inc. Lowe's Cos., Inc. Marriott International, Inc. - Class A Men's Wearhouse, Inc. Mohawk Industries, Inc.* MSC Industrial Direct Co. - Class A Multimedia Games Holding Co., Inc.* Panera Bread Co. - Class A* Polaris Industries, Inc. SkyWest, Inc. Sonic Corp.* Stage Stores, Inc. Staples, Inc. Toro Co. Tractor Supply Co. Under Armour, Inc. - Class A* UniFirst Corp. United Stationers, Inc. Vitamin Shoppe, Inc.* Wal-Mart Stores, Inc. WMS Industries, Inc.* Wyndham Worldwide Corp. CONSUMER, NON-CYCLICAL – 12.5% Air Methods Corp. Allergan, Inc. Amedisys, Inc.* American Greetings Corp. - Class A American Public Education, Inc.* Amsurg Corp.* Arbitron, Inc. Becton, Dickinson and Co. 2 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Bio-Rad Laboratories, Inc. - Class A* $ Blyth, Inc. Bristol-Myers Squibb Co. Brown-Forman Corp. - Class B C.R. Bard, Inc. Campbell Soup Co. Centene Corp.*1 Charles River Laboratories International, Inc.* Clorox Co. Coca-Cola Co. Coca-Cola Enterprises, Inc. Colgate-Palmolive Co. CONMED Corp. Covance, Inc.* Covidien PLC Cyberonics, Inc.* Deluxe Corp. Eli Lilly & Co. Gilead Sciences, Inc.* H&R Block, Inc. H.J. Heinz Co. Harris Teeter Supermarkets, Inc. Healthcare Services Group, Inc. Heartland Payment Systems, Inc. Henry Schein, Inc.* Hormel Foods Corp. Humana, Inc. ICU Medical, Inc.* IDEXX Laboratories, Inc.* Ingredion, Inc. 26 Intuitive Surgical, Inc.* JM Smucker Co. Kellogg Co. Kimberly-Clark Corp. Laboratory Corp. of America Holdings* Magellan Health Services, Inc.* MAXIMUS, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Medtronic, Inc. Molina Healthcare, Inc.* Perrigo Co. Pfizer, Inc. PharMerica Corp.* 3 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Procter & Gamble Co. $ Quest Diagnostics, Inc. Safeway, Inc. SEI Investments Co. Strayer Education, Inc. Stryker Corp. Symmetry Medical, Inc.* Total System Services, Inc. TreeHouse Foods, Inc.* Tupperware Brands Corp. West Pharmaceutical Services, Inc. Western Union Co. ENERGY – 2.9% C&J Energy Services, Inc.* Carrizo Oil & Gas, Inc.* Geospace Technologies Corp.* Helmerich & Payne, Inc. Northern Oil and Gas, Inc.* PDC Energy, Inc.* Plains Exploration & Production Co.* QEP Resources, Inc. Range Resources Corp. Rosetta Resources, Inc.* SunCoke Energy, Inc.* Swift Energy Co.* Unit Corp.* FINANCIAL – 1.7% Coinstar, Inc.* Encore Capital Group, Inc.* Geo Group, Inc. - REIT Mid-America Apartment Communities, Inc. - REIT Portfolio Recovery Associates, Inc.* PS Business Parks, Inc. - REIT Rayonier, Inc. - REIT T. Rowe Price Group, Inc. Tanger Factory Outlet Centers - REIT INDUSTRIAL – 11.2% 3M Co. AECOM Technology Corp.* 4 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Aegion Corp.* $ Agilent Technologies, Inc.1 Apogee Enterprises, Inc. Applied Industrial Technologies, Inc. Atlas Air Worldwide Holdings, Inc.* AZZ, Inc. Ball Corp. Barnes Group, Inc. Bemis Co., Inc. Briggs & Stratton Corp. Bristow Group, Inc. Carlisle Cos., Inc. Cognex Corp. Danaher Corp. Dover Corp. Energizer Holdings, Inc. EnPro Industries, Inc.* Expeditors International of Washington, Inc. FARO Technologies, Inc.* FedEx Corp.1 FLIR Systems, Inc. 83 Flowserve Corp. Franklin Electric Co., Inc. Harsco Corp. Haynes International, Inc. Honeywell International, Inc. Hub Group, Inc. - Class A* II-VI, Inc.* Kaydon Corp. Knight Transportation, Inc. Koppers Holdings, Inc. L-3 Communications Holdings, Inc. Leggett & Platt, Inc. Lindsay Corp. Mettler-Toledo International, Inc.* Mine Safety Appliances Co. Molex, Inc. Movado Group, Inc. Mueller Industries, Inc. National Instruments Corp. Parker Hannifin Corp. Rockwell Automation, Inc.1 Roper Industries, Inc. Ryder System, Inc. 5 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Silgan Holdings, Inc. $ Sonoco Products Co. Stericycle, Inc.* Tetra Tech, Inc.* Timken Co. United Technologies Corp. Watts Water Technologies, Inc. - Class A Werner Enterprises, Inc. Woodward, Inc. TECHNOLOGY – 6.2% Adobe Systems, Inc.* Altera Corp. Analog Devices, Inc. ATMI, Inc.* Blackbaud, Inc. Citrix Systems, Inc.*1 Cognizant Technology Solutions Corp. - Class A* Computer Programs & Systems, Inc. Cypress Semiconductor Corp. EMC Corp.* Fairchild Semiconductor International, Inc.*1 Hewlett-Packard Co. 64 International Business Machines Corp. Intuit, Inc. KLA-Tencor Corp.1 Linear Technology Corp. LivePerson, Inc.* Manhattan Associates, Inc.* MicroStrategy, Inc. - Class A* Monotype Imaging Holdings, Inc. NetApp, Inc.*1 Oracle Corp. Power Integrations, Inc. QUALCOMM, Inc. Quality Systems, Inc. Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp.* Semtech Corp.* Silicon Laboratories, Inc.* SYNNEX Corp.* Teradata Corp.* 6 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Ultratech, Inc.*1 $ UTILITIES – 0.8% American States Water Co. Aqua America, Inc. DTE Energy Co. Piedmont Natural Gas Co., Inc. TOTAL COMMON STOCKS (Cost $3,930,878) EXCHANGE-TRADED FUNDS – 4.9% iShares iBoxx $High Yield Corporate Bond Fund SPDR Barclays High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $388,009) SHORT-TERM INVESTMENTS – 46.9% Fidelity Institutional Money Market Fund, 0.11%2 TOTAL SHORT-TERM INVESTMENTS (Cost $3,662,480) TOTAL INVESTMENTS – 102.0% (Cost $7,981,367) Liabilities in Excess of Other Assets – (2.0)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (50.3)% EXCHANGE-TRADED FUNDS – (50.3)% ) iShares Russell 2000 Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL SECURITIES SOLD SHORT (Proceeds $3,689,372) $ ) 7 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2013 (Unaudited) ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Cash of $4,208,423 and all or a portion of each long security is segregated as collateral for securities sold short and futures contracts. The aggregate value of segregated securities is $156,720. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 361 Absolute Alpha Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 12.5% Industrial 11.2% Consumer, Cyclical 7.7% Technology 6.2% Communications 5.0% Energy 2.9% Basic Materials 2.2% Financial 1.7% Utilities 0.8% Total Common Stocks 50.2% Short-Term Investments 46.9% Exchange-Traded Funds 4.9% Total Investments 102.0% Liabilities in Excess of Other Assets (2.0)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 361 Absolute Alpha Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) Assets: Investments, at value (cost $7,981,367) $ Cash Cash deposited with brokers for securities sold short and futures contracts Receivables: Investment securities sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $3,689,372) Payables: Investment securities purchased Variation margin Distribution fees - Class A (Note 7) Shareholder Servicing fees (Note 8) Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency transactions, futures contracts and securities sold short ) Net unrealized depreciation on: Investments ) Futures contracts ) Securities sold short ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 10 361 Absolute Alpha Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $1,510) $ Interest Total investment income Expenses: Dividends on securities sold short Advisory fees Fund accounting fees Transfer agent fees and expenses Interest expense Custody fees Administration fees Registration fees Auditing fees Shareholder reporting fees Legal fees Miscellaneous Trustees' fees and expenses Chief Compliance Officer fees Shareholder Servicing fees (Note 8) Insurance fees Distribution fees - Class A (Note 7) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Futures Contracts and Securities Sold Short: Net realized gain (loss) on: Investments Foreign currency transactions ) Futures contracts ) Securities sold short ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Futures contracts Securities sold short ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments, foreign currency, futures contracts and securities sold short ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 11 361 Absolute Alpha Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the April 30, 2013 Year Ended (Unaudited) October 31, 2012 Increase in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments, foreign currency transactions, futures contracts and securities sold short Net change in unrealized appreciation/depreciation on investments, foreign currency translations, futures contracts and securities sold short ) ) Net decrease in net assets resulting from operations ) ) Distributions to Shareholders: From net realized gain: Class A ) - Class I ) - Total distributions ) - Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of Distributions Class A - Class I - Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ - Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A - Class I - Shares redeemed: Class A ) ) Class I ) ) Net decrease in capital share transactions ) ) * Commencement of operations. 1 Net of redemption fee proceeds of $1 and $1,421, respectively. 2 Net of redemption fee proceeds of $983 and $5,971, respectively. See accompanying Notes to Financial Statements. 12 361 Absolute Alpha Fund STATEMENT OF CASH FLOWS For the Six Months Ended April 30, 2013 (Unaudited) Decrease in Cash: Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net ) Decrease in deposits with brokers for securities sold short and futures contracts Decrease in receivables for securities sold Decrease in dividends and interest receivables Increase in other assets ) Decrease in payables for securities purchased ) Decrease in dividends on securities sold short payable ) Decrease in variation margin payable ) Increase in accrued expenses Net realized gain on investments ) Net change in unrealized appreciation/depreciation on securities Net cash used for operating activities Cash flows provided by (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities ) Net Decrease in Cash ) Cash: Beginning balance Ending balance $ Non cash financing activities not included herein consist of $221,637 of reinvested dividends. See accompanying Notes to Financial Statements. 13 361 Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended April 30, 2013 (Unaudited) For the Year Ended October 31, 2012 For the Period December 31, 2010* to October 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) ) Less Distributions: From net realized gain ) - - Redemption fee proceeds - - 2 Net asset value, end of period $ $ $ Total return3 )%
